Exhibit 10.3
ADMINISTRATION AGREEMENT
among
NISSAN AUTO RECEIVABLES 2009-A OWNER TRUST,
as Issuer
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Administrator
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
and
WILMINGTON TRUST COMPANY,
as Owner Trustee
Dated as of March 25, 2009
(Nissan 2009-A Administration Agreement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  DUTIES OF THE ADMINISTRATOR     2  
2.
  RECORDS     8  
3.
  COMPENSATION     8  
4.
  ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER     8  
5.
  INDEPENDENCE OF THE ADMINISTRATOR     8  
6.
  NO JOINT VENTURE     8  
7.
  OTHER ACTIVITIES OF ADMINISTRATOR     8  
8.
  TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR     8  
9.
  ACTION UPON TERMINATION, RESIGNATION OR REMOVAL     10  
10.
  NOTICES     10  
11.
  AMENDMENTS     11  
12.
  SUCCESSOR AND ASSIGNS     11  
13.
  GOVERNING LAW     11  
14.
  NO PETITION     12  
15.
  HEADINGS     12  
16.
  COUNTERPARTS     12  
17.
  SEVERABILITY OF PROVISIONS     12  
18.
  NOT APPLICABLE TO NMAC IN OTHER CAPACITIES     12  
19.
  LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE     12  

 



--------------------------------------------------------------------------------



 



     This ADMINISTRATION AGREEMENT, dated as of March 25, 2009 (this
“Agreement”), among NISSAN AUTO RECEIVABLES 2009-A OWNER TRUST, a Delaware
statutory trust (the “Issuer”), NISSAN MOTOR ACCEPTANCE CORPORATION, a
California corporation, as administrator (the “Administrator”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity but solely as Indenture Trustee (as defined below), and WILMINGTON
TRUST COMPANY, a Delaware banking corporation, not in its individual capacity
but solely as Owner Trustee (as defined below).
WITNESSETH:
     WHEREAS, beneficial ownership interests in the Issuer represented by the
Nissan Auto Receivables 2009-A Owner Trust Asset Backed Certificates (the
“Certificates”) have been issued in connection with the formation of the Issuer
pursuant to the Second Amended and Restated Trust Agreement, dated as of
March 25, 2009 (the “Trust Agreement”), between Nissan Auto Receivables
Corporation II (“NARC II”), a Delaware corporation, as depositor, and Wilmington
Trust Company, as owner trustee (the “Owner Trustee”) to the owners thereof (the
“Owners”);
     WHEREAS, the Issuer is issuing the Nissan Auto Receivables 2009-A Owner
Trust 1.76430% Asset Backed Notes, Class A-1, the Nissan Auto Receivables 2009-A
Owner Trust 2.94% Asset Backed Notes, Class A-2, the Nissan Auto Receivables
2009-A Owner Trust 3.20% Asset Backed Notes, Class A-3, and the Nissan Auto
Receivables 2009-A Owner Trust 4.74% Asset Backed Notes, Class A-4
(collectively, the “Notes”) pursuant to the Indenture, dated as of March 25,
2009, (as amended and supplemented from time to time, the “Indenture”), between
the Issuer and U.S. Bank National Association, as indenture trustee (the
“Indenture Trustee”); capitalized terms used herein and not defined herein shall
have the meanings ascribed thereto in the Indenture, the Trust Agreement or the
Sale and Servicing Agreement, dated as of March 25, 2009, among the Issuer,
Nissan Motor Acceptance Corporation (“NMAC”), as servicer, and NARC II, as
seller (the “Sale and Servicing Agreement”), as the case may be;
     WHEREAS, the Issuer has entered into certain agreements in connection with
the issuance of the Certificates and the Notes, including the Purchase
Agreement, dated as of March 25, 2009 (the “Purchase Agreement”), between NMAC,
as seller, and NARC II, as purchaser, the Trust Agreement, the Indenture, this
Agreement, the Securities Account Control Agreement, the Note Depository
Agreement and the Sale and Servicing Agreement (collectively, the “Basic
Documents”);
     WHEREAS, pursuant to the Basic Documents, the Issuer is required to perform
certain duties in connection with the Certificates, the Notes and the
Collateral;
     WHEREAS, the Issuer desires to appoint NMAC as administrator to perform
certain of the duties of the Issuer under the Basic Documents and to provide
such additional services consistent with the terms of this Agreement and the
Basic Documents as the Issuer may from time to time request; and
     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer on the
terms set forth herein;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
     1. DUTIES OF THE ADMINISTRATOR.
     (a) Duties with respect to the Note Depository Agreement and the Indenture.
          (i) The Administrator agrees to perform all its duties as
Administrator under the Basic Documents and the duties of the Issuer under the
Note Depository Agreement and the Indenture. In addition, the Administrator
shall consult with the Owner Trustee regarding the duties of the Issuer under
the Indenture and the Note Depository Agreement. The Administrator shall monitor
the performance of the Issuer and shall advise the Owner Trustee when action by
the Issuer or the Owner Trustee is necessary to comply with the Issuer’s duties
under the Indenture and the Note Depository Agreement. The Administrator shall
prepare for execution by the Issuer or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to the Indenture and the Note Depository Agreement. In
furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer to take pursuant to the Indenture
including, without limitation, such of the foregoing as are required with
respect to the following matters under the Indenture (references are to sections
of the Indenture):
     (A) preparing or obtaining the documents and instruments required for the
proper authentication of Notes and delivering the same to the Indenture Trustee
(Section 2.02);
     (B) appointing the Note Registrar and giving the Indenture Trustee notice
of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register (Section 2.04);
     (C) preparing the notification to Noteholders of the final principal
payment on their Notes (Section 2.07(b));
     (D) preparing, obtaining and/or filing of all instruments, opinions and
certificates and other documents required for the release of Collateral
(Section 2.09);
     (E) maintaining an office in the Borough of Manhattan, City of New York,
for the registration of transfer or exchange of Notes (Section 3.02);

2



--------------------------------------------------------------------------------



 



     (F) causing newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);
     (G) directing the Indenture Trustee to deposit moneys with Paying Agents,
if any, other than the Indenture Trustee (Section 3.03);
     (H) obtaining and preserving or causing the Owner Trustee to obtain and
preserve the Issuer’s qualification to do business in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument and agreement included in the Trust Estate (Section 3.04);
     (I) preparing all supplements, amendments, financing statements,
continuation statements, instruments of further assurance and other instruments,
in accordance with Section 3.05 of the Indenture, necessary to protect the Trust
Estate (Sections 3.05 and 3.07(c));
     (J) furnishing the required Opinions of Counsel on March 25, 2009 and at
such other times, in accordance with Sections 3.06 and 8.06 of the Indenture,
and delivering the annual Officer’s Certificates and certain other statements as
to compliance with the Indenture, in accordance with Section 3.09 of the
Indenture (Sections 3.06, 3.09 and 8.06);
     (K) identifying to the Indenture Trustee in an Officer’s Certificate any
Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07);
     (L) notifying the Indenture Trustee and the Rating Agencies of any Servicer
Default pursuant to the Sale and Servicing Agreement and, if such Servicer
Default arises from the failure of the Servicer to perform any of its duties
under the Sale and Servicing Agreement, taking all reasonable steps available to
remedy such failure (Section 3.07(d));
     (M) preparing and obtaining documents and instruments required in
connection with the consolidation, merger or transfer of assets of the Issuer
(Section 3.10);
     (N) delivering notice to the Indenture Trustee of each Event of Default and
each other default by the Servicer or the Seller under the Sale and Servicing
Agreement (Section 3.19);
     (O) monitoring the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
obtaining the Opinion of Counsel and the Independent Certificate (as defined in
the Indenture) related thereto (Section 4.01);

3



--------------------------------------------------------------------------------



 



     (P) preparing and mailing the notification of the Indenture Trustee and the
Noteholders with respect to special payment dates, if any (Section 5.04(d));
     (Q) Intentionally Blank
     (R) preparing any Issuer Request and Officer’s Certificates and obtaining
any Opinions of Counsel and Independent Certificates necessary for the release
of the Trust Estate (Section 8.04);
     (S) preparing Issuer Orders and obtaining Opinions of Counsel with respect
to the execution of any supplemental indentures, and mailing notices to the
Noteholders with respect thereto (Sections 9.01, 9.02 and 9.03);
     (T) executing and delivering new Notes conforming to the provisions of any
supplemental indenture, as appropriate (Section 9.06);
     (U) preparing all Officer’s Certificates, Opinions of Counsel and
Independent Certificates with respect to any requests by the Issuer to the
Indenture Trustee to take any action under the Indenture (Section 11.01(a));
     (V) preparing and delivering Officer’s Certificates and obtaining
Independent Certificates, if necessary, for the release of property or
securities from the lien of the Indenture (Section 11.01(c));
     (W) notifying the Rating Agencies, upon any failure of the Indenture
Trustee to give such notification, of the information required pursuant to
Section 11.04 of the Indenture (Section 11.04);
     (X) preparing and delivering to the Noteholders and the Indenture Trustee
any agreements with respect to alternate payment and notice provisions
(Section 11.06); and
     (Y) recording the Indenture, if applicable (Section 11.14).
          (ii) The Administrator shall also:
     (A) cause the Servicer to pay the Indenture Trustee from time to time the
reasonable compensation provided for in the Indenture with respect to services
rendered by the Indenture Trustee under the Indenture (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);
     (B) reimburse the Indenture Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Indenture Trustee
in accordance with any provision of the Indenture

4



--------------------------------------------------------------------------------



 



(including the reasonable compensation, expenses and disbursements of its agents
and counsel) to the extent the Indenture Trustee is entitled to such
reimbursement by the Issuer under the Indenture;
     (C) indemnify the Indenture Trustee for, and hold it harmless against, any
losses, liability or expense incurred without negligence or bad faith on the
part of the Indenture Trustee, arising out of or in connection with the
acceptance or administration of the trusts and duties contemplated by the
Indenture, including the reasonable costs and expenses of defending themselves
against any claim or liability in connection therewith to the extent the
Indenture Trustee is entitled to such indemnification from the Issuer under the
Indenture; and
     (D) pay the reasonable expense of any examination or investigation by the
Owner Trustee undertaken pursuant to Section 7.01(e) of the Trust Agreement, and
if such expense is paid by the Owner Trustee, then such expense shall be
reimbursed by the Administrator upon demand.
     (b) Additional Duties.
          (i) In addition to the duties of the Administrator set forth above,
the Administrator shall perform such calculations, and shall prepare for
execution by the Issuer or the Owner Trustee or shall cause the preparation by
other appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Basic Documents, and at the
request of the Owner Trustee shall take all appropriate action that it is the
duty of the Issuer or the Owner Trustee to take pursuant to the Basic Documents.
Subject to Section 5 of this Agreement, and in accordance with the reasonable
written directions of the Owner Trustee, the Administrator shall administer,
perform or supervise the performance of such other activities in connection with
the Collateral (including the Basic Documents) as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator.
          (ii) Notwithstanding anything in this Agreement or the Basic Documents
to the contrary, the Administrator shall be responsible for promptly notifying
the Owner Trustee in the event that any withholding tax is imposed on the
Issuer’s payments (or allocations of income) to a Certificateholder as
contemplated in Section 5.02(c) of the Trust Agreement. Any such notice shall
specify the amount of any withholding tax required to be withheld by the Owner
Trustee pursuant to such provision.

5



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding anything in this Agreement or the Basic
Documents to the contrary, the Administrator shall be responsible for
performance of the duties of the Administrator set forth in Section 5.04(a),
(b), (c), (d), (e) and (f) of the Trust Agreement with respect to, among other
things, accounting and reports to the Certificateholders; provided, however,
that the Owner Trustee shall remain exclusively responsible for the mailing of
the Schedule K-1s necessary to enable each Certificateholder to prepare its
federal and state income tax returns.
          (iv) If the Certificateholder is not the Administrator or any of its
Affiliates, the Administrator shall satisfy its obligations with respect to
clauses (ii) and (iii) above and under the Trust Agreement by retaining, at the
expense of the Administrator, a firm of independent public accountants (the
“Accountants”) which shall perform the obligations of the Administrator
thereunder.
     In connection with paragraph (ii) above, the Administrator will cause the
Accountants to provide, prior to December 1 of each year, a letter in form and
substance satisfactory to the Owner Trustee as to whether any tax withholding is
then required and, if required, the procedures to be followed with respect
thereto to comply with the requirements of the Code; provided, however, that the
Certificateholder is not the Administrator or any of its Affiliates. The
Accountants shall be required to update the letter in each instance that any
additional tax withholding is subsequently required or any previously required
tax withholding shall no longer be required.
          (v) The Administrator shall perform the duties of the Administrator
specified in Section 10.02 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, and any other
duties expressly required to be performed by the Administrator under the Trust
Agreement.
          (vi) The Administrator shall advise the Owner Trustee in all regards
with respect to its duties pursuant to any Currency Swap Agreement (as defined
in the Sale and Servicing Agreement) into which the Issuer enters pursuant to
Section 5.02(d) of the Trust Agreement, including the recommendation of and
retention, at its expense, of any such agents or advisors that are deemed by the
Owner Trustee to be reasonably necessary to undertake its duties pursuant to any
such Currency Swap Agreement. Pursuant to Section 5.02(d) of the Trust
Agreement, if the Certificateholders notify the Administrator with respect to
the Issuer’s election to enter into such a Currency Swap Agreement, the
Administrator will prepare all necessary and appropriate documentation and take
all of the necessary and appropriate actions to cause the Issuer to enter into
such a Currency Swap Agreement on behalf of the Issuer.

6



--------------------------------------------------------------------------------



 



          (vii) The Administrator shall perform all duties and obligations
applicable to or required of the Issuer set forth in Appendix A to the Sale and
Servicing Agreement in accordance with the terms and conditions thereof.
          (viii) Notwithstanding anything in this Agreement or the Basic
Documents to the contrary, the Administrator shall, on behalf of the Issuer,
execute and deliver any agreements, undertakings, certifications, notices or
authorizations required or that it deems advisable for purposes of the Term
Asset-Backed Securities Loan Facility created and authorized by the rules of the
United States Department of the Treasury and the Federal Reserve.
          (ix) In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
with or otherwise deal with any of its Affiliates; provided, however, that the
terms of any such transactions or dealings shall be in accordance with any
directions received from the Issuer and shall be, in the Administrator’s
opinion, no less favorable to the Issuer than would be available from
unaffiliated parties.
     (c) Non-Ministerial Matters.
          (i) With respect to matters that in the reasonable judgment of the
Administrator are non-ministerial, the Administrator shall not take any action
unless within a reasonable time before the taking of such action (x) the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall have consented thereto or provided an alternative
direction, and (y) all approvals required under the Basic Documents shall have
been obtained. For the purpose of the preceding sentence, “non-ministerial
matters” shall include, without limitation:
     (A) the amendment of the Indenture or execution of any supplement to the
Indenture;
     (B) the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);
     (C) the amendment, change or modification of any of the Basic Documents;
     (D) the appointment of successor Note Registrars or successor Paying Agents
pursuant to the Indenture or the appointment of successor Administrators, or the
consent to the assignment by the Note Registrar, Paying Agent or Indenture
Trustee of its obligations, in each case under the Indenture; and

7



--------------------------------------------------------------------------------



 



     (E) the removal of the Indenture Trustee.
          (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not (x) make any payments to
the Noteholders under the Basic Documents, (y) sell the Trust Estate pursuant to
Section 5.04 of the Indenture or (z) take any other action that the Issuer
directs the Administrator not to take on its behalf.
     (d) Currency Swap Agreement. As set forth in Section 5.11 of the Sale and
Servicing Agreement, the Issuer may enter into a Currency Swap Agreement with a
Currency Swap Counterparty to swap amounts payable to Certificateholders from
U.S. dollars to Japanese yen, according to the terms set forth in Section 5.11
of the Sale and Servicing Agreement and Section 5.02(d) of the Trust Agreement.
     2. RECORDS. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Owner Trustee and
the Indenture Trustee at any time during normal business hours upon reasonable
advance written notice.
     3. COMPENSATION. As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to a fee of $200.00 per month,
which shall be solely an obligation of the Servicer.
     4. ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER. The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer shall reasonably request.
     5. INDEPENDENCE OF THE ADMINISTRATOR. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer, the Owner Trustee or the Indenture Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuer hereunder or
otherwise, the Administrator shall have no authority to act for or represent the
Issuer, the Owner Trustee or the Indenture Trustee, and shall not otherwise be
or be deemed an agent of the Issuer, the Owner Trustee or the Indenture Trustee.
     6. NO JOINT VENTURE. Nothing contained in this Agreement shall
(i) constitute the Administrator and any of the Issuer, the Owner Trustee or the
Indenture Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) be construed
to impose any liability as such on any of them or (iii) be deemed to confer on
any of them any express, implied or apparent authority to incur any obligation
or liability on behalf of the others.
     7. OTHER ACTIVITIES OF ADMINISTRATOR. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its or
their sole discretion, from acting as an administrator for any other person or
entity, or in a similar capacity therefor,

8



--------------------------------------------------------------------------------



 



even though such person or entity may engage in business activities similar to
those of the Issuer, the Owner Trustee or the Indenture Trustee.
     8. TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR.
     (a) This Agreement shall continue in force until the termination of the
Issuer, upon which event this Agreement shall automatically terminate.
     (b) Subject to Sections 8(e) and 8(f), the Administrator may resign by
providing the Issuer with at least 30 days’ prior written notice.
     (c) Subject to Sections 8(e) and 8(f), the Issuer may remove the
Administrator without cause by providing the Administrator at least 30 days’
prior written notice.
     (d) Subject to Sections 8(e) and 8(f), at the sole option of the Issuer,
the Administrator may be removed immediately upon written notice of termination
from the Issuer to the Administrator if any of the following events shall occur:
          (i) the Administrator shall fail to perform in any material respect
any of its duties under this Agreement and, after notice of such default, shall
not cure such default within 10 days (or, if such default cannot be cured in
such time, shall not give within such 10 days such assurance of timely and
complete cure as shall be reasonably satisfactory to the Issuer);
          (ii) the entry of a decree or order by a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a trustee in bankruptcy, conservator, receiver or liquidator for the
Administrator in any bankruptcy, insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings, or for the winding up or
liquidation of their respective affairs, and the continuance of any such decree
or order unstayed and in effect for a period of 90 consecutive days; or
          (iii) the consent by the Administrator to the appointment of a trustee
in bankruptcy, conservator or receiver or liquidator in any bankruptcy,
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Administrator of or relating to
substantially all of their property, or the Administrator shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable insolvency or reorganization statute, make an
assignment for the benefit of its creditors, or voluntarily suspend payment of
its obligations.
     The Administrator agrees that if any of the events specified in clauses
(ii) or (iii) of this Section shall occur, it shall give written notice thereof
to the Issuer,

9



--------------------------------------------------------------------------------



 



the Owner Trustee and the Indenture Trustee within seven days after the
occurrence of such event.
     (e) No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer and (ii) such successor Administrator shall have agreed in writing
to be bound by the terms of this Agreement on substantially the same terms as
the Administrator is bound hereunder.
     (f) The appointment of any successor Administrator shall be effective only
after each Rating Agency (other than Moody’s and Fitch) has provided to the
Owner Trustee and the Indenture Trustee notice that the proposed appointment
will not result in the reduction or withdrawal of any rating, if any, then
assigned by such Rating Agency to any Class of Notes or the Certificates.
Promptly after the appointment of any successor Administrator, the Owner Trustee
will provide notice of such appointment to Moody’s and Fitch (so long as such
Rating Agency is then rating any outstanding Notes).
     (g) Subject to Section 8(e) and 8(f), the Administrator acknowledges that
upon the appointment of a Successor Servicer pursuant to the Sale and Servicing
Agreement, the Administrator shall immediately resign and such Successor
Servicer shall automatically succeed to the rights, duties and obligations of
the Administrator under this Agreement.
     9. ACTION UPON TERMINATION, RESIGNATION OR REMOVAL. Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or 8(c) or
8(d), the Administrator shall be entitled to be paid all fees and reimbursable
expenses accruing to it to the date of such termination, resignation or removal.
The Administrator shall forthwith upon such termination pursuant to Section 8(a)
deliver to or to the order of the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to Section
8(b) or 8(c) or 8(d), the Administrator shall cooperate with the Issuer and take
all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Administrator.
     10. NOTICES. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:
     (a) if to the Issuer or the Owner Trustee, to:
Nissan Auto Receivables 2009-A Owner Trust
In care of: Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Nissan Auto Receivables 2009-A Owner Trust

10



--------------------------------------------------------------------------------



 



with a copy to:
Nissan Auto Receivables 2009-A Owner Trust
In care of: Nissan Motor Acceptance Corporation
One Nissan Way
Franklin, TN 37067
Attention: Treasurer
     (b) if to the Administrator, to:
Nissan Motor Acceptance Corporation
One Nissan Way
Franklin, TN 37067
Attention: Treasurer
     (c) if to the Indenture Trustee, to:
U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, IL 60604
Telecopier No.: (312) 325-8905
or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.
     11. AMENDMENTS. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, the Administrator,
and the Indenture Trustee, with the consent of the Owner Trustee but without the
consent of any Noteholders or the Certificateholders, for the purpose of adding
any provisions to or modifying or changing in any manner or eliminating any of
the provisions of this Agreement; provided that such amendment does not and will
not, in the Opinion of Counsel satisfactory to the Indenture Trustee, materially
and adversely affect the interest of any Noteholder or any Certificateholder.
This Agreement may also be amended from time to time by the Issuer, the
Administrator, and the Indenture Trustee with the consent of the Owner Trustee
and (i) the holders of Notes evidencing a majority of the Outstanding Amount of
the Notes, voting as a single class; or (ii) in the case of any amendment that
does not adversely affect the Indenture Trustee or the Noteholders (as evidenced
by an Officer’s Certificate of the Servicer and an outside Opinion of Counsel
indicating that such amendment will not adversely affect the Indenture Trustee
or the Noteholders), the holders of the Certificates evidencing a majority of
the outstanding Certificate Balance of the Certificates (but excluding for
purposes of calculation and action all Certificates held by the Seller, the
Servicer or any of their Affiliates unless at such time all Certificates are
then owned by the Seller, the Servicer and their Affiliates), for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of those
Noteholders or Certificateholders which are not covered by the immediately
preceding sentence.

11



--------------------------------------------------------------------------------



 



     12. SUCCESSOR AND ASSIGNS. This Agreement may not be assigned by the
Administrator unless such assignment is consented to in writing by the Issuer,
the Owner Trustee and the Indenture Trustee, and the conditions precedent to
appointment of a successor Administrator set forth in Section 8 are satisfied.
An assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrator is
bound hereunder. Notwithstanding the foregoing, this Agreement may be assigned
by the Administrator without the consent of the Issuer, the Owner Trustee and
the Indenture Trustee to a corporation or other organization that is a successor
(by merger, consolidation or purchase of assets) to the Administrator, provided
that such successor organization executes and delivers to the Issuer, the Owner
Trustee and the Indenture Trustee an agreement in which such corporation or
other organization agrees to be bound hereunder by the terms of said assignment
in the same manner as the Administrator is bound hereunder. Subject to the
foregoing, this Agreement shall bind any successors or assigns of the parties
hereto.
     13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York), and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.
     14. NO PETITION. The Administrator, by entering into this Administration
Agreement, hereby covenants and agrees that it will not at any time institute
against the Issuer, or join in any institution against the Issuer of any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law, in connection with any obligations relating to the Notes, the
Certificates or any of the Basic Documents.
     15. HEADINGS. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     16. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which when so executed shall together constitute but one and the same agreement.
     17. SEVERABILITY OF PROVISIONS. If any one or more of the agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable in any jurisdiction, then such agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or the other rights of
the parties hereto.
     18. NOT APPLICABLE TO NMAC IN OTHER CAPACITIES. Nothing in this Agreement
shall affect any obligation, right or benefit NMAC may have in any other
capacity or under any Basic Document.
     19. LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE.
Notwithstanding anything contained herein to the contrary, this instrument has
been

12



--------------------------------------------------------------------------------



 



countersigned by Wilmington Trust Company, not in its individual capacity but
solely in its capacity as Owner Trustee of the Issuer, and U.S. Bank National
Association, not in its individual capacity but solely in its capacity as
Indenture Trustee under the Indenture and in no event shall Wilmington Trust
Company in its individual capacity, U.S. Bank, in its individual capacity, or
any Certificateholder have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Additionally,
the Indenture Trustee in its capacity hereunder shall be afforded the same
indemnities, protections, rights, powers and immunities set forth in the
Indenture as if such indemnities, protections, rights, powers and immunities
were specifically set forth herein.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            NISSAN AUTO RECEIVABLES 2009-A OWNER TRUST
      By:   WILMINGTON TRUST COMPANY,         not in its individual capacity but
solely as        Owner Trustee        By:   /s/ Dorri Costello         Name:  
Dorri Costello        Title:   Financial Services Officer        U.S. BANK
NATIONAL ASSOCIATION, not in its individual capacity but solely as Indenture
Trustee
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President        NISSAN MOTOR ACCEPTANCE CORPORATION, as
Administrator
      By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President        WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Owner Trustee
      By:   /s/ Dorri Costello         Name:   Dorri Costello        Title:  
Financial Services Officer     

S-1